Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 9/2/2021 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11158010.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 11158010 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 11158010 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim comparison: Claimed subject matter is bold for the purpose of comparison
Present Application
U.S. Patent No. 11158010
1. A method, comprising: incrementally solving, by a processor-based journey plan incremental searcher, a current journey planning request from a user, wherein said solving step includes: performing a current search for at least one journey plan that satisfies the current journey planning request by accessing a database storing journey planning information derived from results to a plurality of previous journey planning requests; storing, in the database, at least part of the information discovered during the current search for responding to a subsequent journey planning request; and providing, on a display device, the at least one journey plan to the user, wherein 




the at least part of the information discovered during the current search for responding to the subsequent journey planning request includes a reusable portion of a search graph, pairs of a state and a lower bound on a best arrival time and pairs of a state and an exact value for the arrival time, the lower bound employed to increase an accuracy of a pre-computer heuristic function which guides the search based on state dominance in one or more search spaces in which heuristic values are back propagated and stored in the database.

2. The method of claim 1, wherein the database includes a cache, and wherein results stored for the current journey planning request or a previous journey planning request include a reusable portion, the reusable portion being stored in the cache.

3. The method of claim 1, wherein the database includes a cache, and wherein results stored for a previous journey planning request include a reusable portion stored in the cache, and wherein the at least one journey plan for the current journey planning request is computed while utilizing the reusable portion stored in the cache.

4. The method of claim 1, wherein transportation links corresponding to the at least one journey plan are time dependent, and multiple constraints are imposed on the at least one journey plan that include minimizing a travel time and minimizing transportation mode changes.

5. The method of claim 1, wherein the current search is performed over at least one search space having a plurality of states, each of the plurality of states having a respective temporal component.

6. The method of claim 5, wherein at least one of the plurality of states includes respective maximum thresholds for interchanges, a walking time, and a cycling time.

7. The method of claim 1, wherein results stored for the current journey planning request or a previous journey planning request include a reusable portion of a search graph, the reusable portion including at least one of a cost-to-goal estimation and an actual journey plan from a subset of states to a goal.

8. The method of claim 1, wherein results stored for a given state in a search space can be transferred to one or more other states in the search space or in another search space, based on dominance and commonality relations.

9. The method of claim 1, wherein the at least part of the information stored in the database comprises an information pair that includes a state of a search space and a lower bound on an arrival time.

10. The method of claim 1, wherein the at least part of the information stored in the database comprises an information pair that includes a state of a search space and an exact value of an arrival time.

11. The method of claim 1, wherein performing the current search for the at least one journey plan comprises guiding the search using a heuristic function.

12. The method of claim 11, wherein the heuristic function is used to estimate a travel time from a state of a search space to a given location.

13. The method of claim 12, wherein the given location is specified in the current journey planning request, and wherein the state of the search space includes a location that is unspecified in, but implicated by, the current journey planning request.

14. The method of claim 11, further comprising updating the heuristic function based on state dominance of states in one or more search spaces.

15. The method of claim 11, further comprising performing a back propagation technique that propagates heuristic values through a search graph space commencing at an end state of a graph search space or subgraph search space and traversing in a direction from end-to-beginning.

16. The method of claim 1, further comprising pruning a search space having a plurality of states using state dominance.

17. The method of claim 1, further comprising incrementally building the database at least from results of the plurality of previous journey planning requests.

18. A non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 1.

19. A system, comprising: a processor-based journey planning incremental searcher for incrementally solving a current journey planning request from a user, wherein said journey planning incremental searcher incremental solves the journey planning request from the user by: incrementally solving a current journey planning request from a user, wherein said solving step includes: 
performing a current search for at least one journey plan that satisfies the current journey planning request by accessing a database storing journey planning information derived from results to a plurality of previous journey planning requests; storing, in the database, at least part of the information discovered during the current search for responding to a subsequent journey planning request; and providing, on a display device, the at least one journey plan to the user, 




wherein the at least part of the information discovered during the current search for responding to the subsequent journey planning request includes a reusable portion of a search graph, pairs of a state and a lower bound on a best arrival time and pairs of a state and an exact value for the arrival time, the lower bound employed to increase an accuracy of a pre-computer heuristic function which guides the search based on state dominance in one or more search spaces in which heuristic values are back propagated and stored in the database.

20. The system of claim 19, wherein the processor-based journey planning incremental searcher guides the current search using a heuristic function, and performs a back propagation technique that propagates heuristic values through a search graph space commencing at an end state of a graph search space or subgraph search space and traversing in a direction from end-to-beginning.
1. A method, comprising: incrementally solving, by a processor-based journey plan incremental searcher, a current journey planning request from a user, wherein said solving step includes: performing a current search for at least one journey plan that satisfies the current journey planning request by accessing a database storing journey planning information derived from results to a plurality of previous journey planning requests; storing, in the database, at least part of the information discovered during the current search for responding to a subsequent journey planning request; and providing, on a display device, the at least one journey plan to the user, wherein 
multiple constraints are imposed on the at least one journey plan that include minimizing transportation mode changes using a maximum threshold for interchanges, and wherein 
the at least part of the information discovered during the current search for responding to the subsequent journey planning request includes a reusable portion of a search graph, pairs of a state and a lower bound on a best arrival time and pairs of a state and an exact value for the arrival time, the lower bound employed to increase an accuracy of a pre-computer heuristic function which guides the search based on state dominance in one or more search spaces in which heuristic values are back propagated and stored in the database.

2. The method of claim 1, wherein the database includes a cache, and wherein results stored for the current journey planning request or a previous journey planning request include a reusable portion, the reusable portion being stored in the cache.

3. The method of claim 1, wherein the database includes a cache, and wherein results stored for a previous journey planning request include a reusable portion stored in the cache, and wherein the at least one journey plan for the current journey planning request is computed while utilizing the reusable portion stored in the cache.
4. The method of claim 1, wherein transportation links corresponding to the at least one journey plan are time dependent, and the multiple constraints imposed on the at least one journey plan further include minimizing a travel time.


5. The method of claim 1, wherein the current search is performed over at least one search space having a plurality of states, each of the plurality of states having a respective temporal component.

6. The method of claim 5, wherein at least one of the plurality of states includes respective maximum thresholds for a walking time and a cycling time.


7. The method of claim 1, wherein results stored for the current journey planning request or a previous journey planning request include a reusable portion of a search graph, the reusable portion including at least one of a cost-to-goal estimation and an actual journey plan from a subset of states to a goal.

8. The method of claim 1, wherein results stored for a given state in a search space can be transferred to one or more other states in the search space or in another search space, based on dominance and commonality relations.

9. The method of claim 1, wherein the at least part of the information stored in the database comprises an information pair that includes a state of a search space and a lower bound on an arrival time.

10. The method of claim 1, wherein the at least part of the information stored in the database comprises an information pair that includes a state of a search space and an exact value of an arrival time.

11. The method of claim 1, wherein performing the current search for the at least one journey plan comprises guiding the search using a heuristic function.

12. The method of claim 11, wherein the heuristic function is used to estimate a travel time from a state of a search space to a given location.

13. The method of claim 12, wherein the given location is specified in the current journey planning request, and wherein the state of the search space includes a location that is unspecified in, but implicated by, the current journey planning request.

14. The method of claim 11, further comprising updating the heuristic function based on state dominance of states in one or more search spaces.

15. The method of claim 11, further comprising performing a back propagation technique that propagates heuristic values through a search graph space commencing at an end state of a graph search space or subgraph search space and traversing in a direction from end-to-beginning.

16. The method of claim 1, further comprising pruning a search space having a plurality of states using state dominance.

17. The method of claim 1, further comprising incrementally building the database at least from results of the plurality of previous journey planning requests.

18. A non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 1.

19. A system, comprising: a hardware-processor-based journey planning incremental searcher for incrementally solving a current journey planning request from a user, wherein said journey planning incremental searcher incremental solves the journey planning request from the user by: 


performing a current search for at least one journey plan that satisfies the current journey planning request by accessing a database storing journey planning information derived from results to a plurality of previous journey planning requests;
storing, in the database, at least part of the information discovered during the current search for responding to a subsequent journey planning request; and providing, using a display device, the at least one journey plan to the user,
wherein multiple constraints are imposed on the at least one journey plan that include minimizing transportation mode changes using a maximum threshold for interchanges, and
wherein the at least part of the information discovered during the current search for responding to the subsequent journey planning request includes a reusable portion of a search graph, pairs of a state and a lower bound on a best arrival time and pairs of a state and an exact value for the arrival time, the lower bound employed to increase an accuracy of a pre-computer heuristic function which guides the search based on state dominance in one or more search spaces in which heuristic values are back propagated and stored in the database.

20. The system of claim 19, wherein the processor-based journey planning incremental searcher guides the current search using a heuristic function, and performs a back propagation technique that propagates heuristic values through a search graph space commencing at an end state of a graph search space or subgraph search space and traversing in a direction from end-to-beginning.


Allowable Subject Matter
Claims 1-20 allowed, pending the aforementioned Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record:
U.S. Patent Application Publication No. 20140351037 to Shaam et al. (hereinafter “Shaam”)
Shaam teaches a method, system, and non-transitory computer readable medium comprising (computer implemented method in a system comprising processor that executing instruction stored in non-transitory article of manufacture, par. 0120-0122):
incrementally solving, by a processor-based journey plan incremental searcher, a current journey planning request from a user, wherein said solving step includes:
performing a current search for at least one journey plan that satisfies the current journey planning request by accessing a database storing journey planning information derived from results to a plurality of previous journey planning requests (par. 0045, 0052, 0056, 0062, 0104-0107, journey planning using cached databases);
storing, in the database, at least part of the information discovered during the current search for responding to a subsequent journey planning request (par. 0045, 0052, 0056, 0062, 0104-0107, journey planning using cached databases); and
providing, on a display device, the at least one journey plan to the user (par. 0045, 0052, 0056,
0062, 0104-0107, journey planning using cached databases and presenting results to users).
However, prior art of record fail to teach “…wherein the at least part of the information discovered during the current search for responding to the subsequent journey planning request includes a reusable portion of a search graph, pairs of a state and a lower bound on a best arrival time and pairs of a state and an exact value for the arrival time, the lower bound employed to increase an accuracy of a pre-computer heuristic function which guides the search based on state dominance in one or more search spaces in which heuristic values are back propagated and stored in the database…” as shown in the independent claim 1,  and substantially similar in the independent claim 19.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1 and 19 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168